Citation Nr: 1503889	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-34 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for stroke and residuals thereof, include as the result of an intestinal hemorrhage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Vietnam era from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Regional Office (RO) in New Orleans, Louisiana, which denied the claim on appeal.

The Veteran filed an initial claim of entitlement to service connection for residuals of a stroke in September 2005.  By rating decision dated August 2006, the Veteran was service connected for diabetes presumptively due to Agent Orange exposure.  By the January 2006 rating decision, the RO denied direct service connection for residuals of a stroke.  By a November 2006 rating decision, the RO denied service connection for residuals of a stroke as secondary to the Veteran's service connected diabetes.  By a July 2013 rating decision, the RO denied service connection for residuals of a stroke as secondary to the Veteran's service connected coronary artery disease with atrial fibrillation.  The Veteran filed a Notice of Disagreement (NOD) in September 2007 and substantive appeal in September 2009.  

A rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, the NOD was not timely filed as to the initial January 2006 rating decision.  However, the Veteran was service connected for diabetes after he submitted his claim for residuals of a stroke.  The November 2006 rating decision was entered during the appeal period and addressed a new theory of entitlement-that the Veteran's diabetes caused or aggravated his stroke and residuals thereof, and that decision was contested in a timely manner by the Veteran.  As such, the Board finds the Veteran's service connection for diabetes and the new theory of entitlement-the stroke as etiologically related to the diabetes-constituted new and material evidence.  Therefore, the January 2006 rating decision was not final, and the Veteran's September 2009 appeal encompasses an appeal to direct service connection and all other theories of entitlement as pertaining to the Veteran's stroke and residuals thereof.  38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362.  See also Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record supports that the Veteran suffered an intestinal hemorrhage in March 2004 closely followed by two cerebrovascular accidents.  While VA examination reports dated May 2010, January 2010, October 2009, and October 2006 have focused on whether the Veteran's diabetes caused or contributed to his stroke, the Board notes that the Veteran and his representative have presented several other theories in support of the claim of entitlement to service connection for the stroke and its residuals.  In light of those theories, and the complexity of the case, further development is required.  In particular, the Board finds that additional medical opinions are necessary addressing these theories.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting him to identify, if any, additional treatment records to be added to the record.  Particular consideration is invited to the records mentioned in the representative's November 2014 appellate brief, including "full bowel resection surgical reports."  Request that the Veteran complete authorization forms for any private records identified.

2.  After any records identified above are obtained and associated with the file, provide the claims file to an appropriate VA examiner skilled in the diagnosis and causation of stroke.  Ask the examiner to review the Veteran's complete claims file, including this remand, and all other relevant records.  The examiner is to provide an opinion as to each inquiry stated below.  

If the examiner feels that another examination is necessary to respond to these inquiries, one should be scheduled.  The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

Agent Orange Exposure

By his claim received in September 2005, the Veteran represented that he suffered a stroke and residuals thereof due to in-service exposure to Agent Orange.  As the Veteran served on land in Vietnam, Agent Orange exposure is conceded.  The VA examiner should opine as to whether it is at least as likely as not that the Veteran's claimed stroke and residuals thereof are etiologically related to Agent Orange exposure. 

Diabetes

By rating decision dated August 2006, the Veteran was service connected for diabetes mellitus type II presumptive to herbicide exposure.  May 2010 VA examiners clarified prior VA opinions and found that the Veteran's stroke was not secondary to his diabetes based in part on the fact that the Veteran was diagnosed with diabetes after suffering the stroke.  The record supports that the Veteran was diagnosed with diabetes in 2005.  In addition, one May 2010 examiner noted in the opinion that "there is no evidence that the Veteran has coronary artery disease."  

The Veteran and his representative have since stressed that the onset of the Veteran's diabetes could have been prior to its diagnosis.  Further, the Veteran was service connected for coronary artery disease with atrial fibrillation presumptive to his Agent Orange exposure by a rating decision dated May 2011.  In light of these newly raised points, an additional VA examination report is needed to clarify the opinions.  

Further, while the VA examiners opined as to whether the Veteran's diabetes caused his stroke, they did not sufficiently address whether the diabetes permanently aggravated the claimed stroke and residuals thereof.

As such, to the extent possible, the VA examiner is asked to opine as to the likelihood that the onset of the Veteran's diabetes was prior to its diagnosis in 2005.  The VA examiner is further asked to reconsider the relationship between the Veteran's diabetes and stroke, in light of the Veteran's service connection for coronary artery disease with atrial fibrillation presumptive to his Agent Orange exposure.

Finally, in light of the above, the examiner is requested to opine whether it is at least as likely as not that the Veteran's stroke and residuals thereof were caused or permanently aggravated by his service connected diabetes.

Coronary Artery Disease

By his September 2012 supplemental claim, the Veteran opined that he suffers from ischemic heart disease which caused his stroke and residuals thereof.  By rating decision dated May 2011, the Veteran was presumptively service connected for coronary artery disease with atrial fibrillation due to Agent Orange exposure.  A VA examiner's opinion is requested to determine whether the Veteran's service connected coronary artery disease with atrial fibrillation is at least as likely as not to have caused or permanently aggravated his claimed stroke and residuals thereof.

Posttraumatic Stress Disorder

By a rating decision dated January 2012, the Veteran was service connected for posttraumatic stress disorder.  

By his November 2014 appellate brief, the representative posited that the Veteran's service connected PTSD caused his intestinal hemorrhaging, stroke and residuals thereof.  The representative further opined that the Veteran's PTSD caused or aggravated his obesity, high blood pressure, and/or his service connected cardiovascular disease, causing his stroke and residuals thereof.  

A VA examiner is requested to opine whether it is at least as likely as not that the Veteran's stroke and residuals thereof were caused or permanently aggravated by the Veteran's PTSD. 

A VA examiner is further requested to opine whether the Veteran's PTSD caused or aggravated his obesity, high blood pressure, and/or his service connected cardiovascular disease, leading to his claimed stroke and residuals thereof.

Additional Diagnosis

By his November 2014 appellate brief, the representative opined that the medical evidence of record may not be complete in regard to the Veteran's current diagnosis as to the cause of his 2004 intestinal hemorrhage and stroke.  The representative opined that the Veteran suffers from ulcerative colitis, irritable bowel syndrome (IBS), and/or Crohn's disease.  In regard to ulcerative colitis in particular, the representative argued that this is or is caused by a disorder of the immune system which has been linked to PTSD.  

A VA examiner is requested to opine whether the Veteran has or has ever suffered from ulcerative colitis, irritable bowel syndrome (IBS), and/or Crohn's disease, and if so, if that disorder is etiologically related to his claimed stroke and residuals thereof.

Further, the VA examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service connected PTSD caused or aggravated the ulcerative colitis, irritable bowel syndrome (IBS), and/or Crohn's disease, resulting in the 2004 intestinal hemorrhage and stroke.

Combined Effects 

The VA examiner is finally requested to opine as to whether it is at least as likely as not that the combined effect of the Veteran's service connected disabilities caused his claimed stroke and residuals thereof. 

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

